Title: To George Washington from Colonel Goose Van Schaick, 27 October 1778
From: Van Schaick, Goose
To: Washington, George


          
            Sir
            Camp Continental Vilage [N.Y.] 27th October 1778
          
          As General Clinton is absent, I have taken the Liberty to acknowledge the receipt of your Excellencies Letter of the 25 Instant & also to inform you that the Brigade Still lye at the Continental Village 
            
            
            
            except Colo: Cortlandts Regt which marched last Monday & I am informed are now Incamped at or near Wappins Creek—the Colonel will be made acquainted this day with directions for him to halt. The utmost punctuality will be paid to your Excellencies Instructions relative to this Pass, where I shall continue till I have the honor to receive your further orders—I am with the greatest respect, your Excellencies most humble Servt
          
            G. V. Schaick
          
        